DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal
In view of the Appeal Brief filed on 3/22/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745                                                                                                                                                                                                        



Claim Objections
Claim 3 was canceled in the previous claim set submitted on 2/19/2020, however, claim 3 is included in the instant claim set submitted on 7/23/2020. As such, claim 3 has not been examined, since a cancelled claim cannot be reinstated. Appropriate correction is required.
Claim 14, line 12 is objected to because of the following informalities: please change “applying a heat” to “applying heat”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6 of claim 4, the term "conventional" is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation "the printer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims fall herewith.
Allowable Subject Matter
Claims 1-2, 11-13 and 17-20 are allowed.
The closest prior art of reference is taught by Antheme et al. (US 2011/0070408).
Antheme et al. teach a heat transferable layer including a first side to receive indicia thereon, surrounded by a removable layer, where at least one peel line (51) is positioned along the removable layer and the peel line allows the removable layer to be removed from the heat transferable layer after receiving indicia from a printer (Figure 5).
The prior art does not teach or suggest a heat transfer sheet assembly comprising: 
a heat transfer facestock layer including a first side to receive indicia thereon; 
a carrier layer attached to the heat transfer facestock layer opposite from the first side; and 
at least one peel line positioned along the carrier layer wherein the peel line allows a portion of the carrier layer to be removed from the heat transfer facestock layer after receiving indicia from a printer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745